DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed May 9, 2022. Claims 1-3 and 5-21 are pending, claims 1, 3, 5-7 and 20 are amended, claims 7-20 are withdrawn, claim 4 is cancelled, and claim 21 is newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the nanosponge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 are rejected for the incorporation of the above due to their dependency on claim 3.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghasemi et al. (US 9,459,024, herein Ghasemi).
In regards to claim 1, Ghasemi discloses
A system for heating, evaporating, vaporizing, distilling, decomposing, pyrolyzing, cracking or refining a stagnate or flowing substance (Fig.1 and Abstract), comprising:
a. a three-dimensional carbon nanostructured porous foam material (Fig.1), having a plurality of porous cavities (Fig.3A and col.6 lines 47-52, layer 12 is a porous layer of carbon foam, col.8 lines 1-4, layer 14 includes a porous carbon foam and nanotubes), and
b. an energy source, adapted to transfer electromagnetic radiation to the carbon nanostructure porous foam material at a predetermined frequency bandwidth (Fig.4, solar irradiation), wherein the material comprises nanotubes, graphene, graphite microtubes, microfibers, or combinations thereof (col.8 lines 1-4).
In regards to claim 2, Ghasemi discloses that the energy source comprises solar or radio/micro- wave radiation (Fig.4).
In regards to claim 3, Ghasemi discloses that the pores of the three-dimensional carbon nanostructured porous foam material are decorated with metals, metal oxides, or semiconductors, or the nanotubes in the nanosponge are heteroatom doped (col.7 lines 45-64, iron is added to the porous structure).
In regards to claim 5, Ghasemi discloses that the three-dimensional carbon nanostructured porous foam material is micro-scaled (col.12 lines 4-10).
In regards to claim 6, Ghasemi discloses that the three-dimensional carbon nanostructured porous foam material is macro-scaled (Fig.2 shows a macro-scaled heating structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ghasemi alone.
In regards to claim 21, Ghasemi discloses that the three-dimensional carbon nanostructure porous foam material has a density less than 3000 mg/cc, but does not specifically disclose a density less than 1 mg/cc.
It would have been obvious to one of ordinary skill in the art at the time of invention to provide the porous foam material with a density of less than 1mg/cc, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Note that in the instant application, page 3 lines 23-24, Applicant has not disclosed any criticality for the claimed limitations. See MPEP 2144.05 (II-A).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Raheena R Malik/             Examiner, Art Unit 3763                        

/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763